UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21725 Tortoise Energy Capital Corporation (Exact name of registrant as specified in charter) 10801 Mastin Blvd., Suite 222, Overland Park, KS 66210 (Address of principal executive offices) (Zip code) David J. Schulte, 10801 Mastin Blvd., Suite 222, Overland Park, KS 66210 (Name and address of agent for service) Registrant's telephone number, including area code: 913-981-1020 Date of fiscal year end: November 30 Date of reporting period: June 30, 2007 Item 1. Proxy Voting Record Company Name Meeting Date CUSIP Ticker Energy Transfer Partners, L.P. 8/15/2006 29273R109 ETP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.Proposal to approve (a) a change in the terms of Class F units ro provide that each Class F unit is convertible into one common unit and (b) the issuance of additional common units upon such conversion. Issuer Company Name Meeting Date CUSIP Ticker Valero, L.P. Consent Solicitation 91913W104 VLI Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.To approve the Valero GP, LLC Second Amended and Restated 2000 Long Term Incentive Plan, which incorporates the proposed amendments described in the Consent Solicitation Statement. Issuer Company Name Meeting Date CUSIP Ticker TEPPCO Partners, L.P. 10/26/2006 872384102 TPP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.To approve a proposal to revise certain provisions of the partnership agreement that relate to distributions and capital contributions, including reduction of general partner's maximum percentage interest in quarterly distributions from 50% to 5% Issuer For For 2.To approve a proposal to change various voting percentage requirements of the partnership agreement. Issuer For For 3.To approve a proposal to supplement and revise certain provisions of the partnership agreement that relate to conflicts of interest and fiduciary duties. Issuer For For 4.To approve a proposal to make additional amendments to the partnership agreement to provide for certain registration rights of the general partner, for the maintenance of the separateness of the partnership from any other person or entity and other miscellaneous matters. Issuer For For 5.To approve a proposal to issue units to the general partner as consideration for the IDR Reduction Amendment. Issuer For For 6.To approve a proposal to approve the terms of the EPCO, Inc. 2006 TPP Long -Term Incentive Plan. Issuer For For 7.To approve a proposal to approve the terms of the EPCO, Inc. TPP Employee Unit Purchase Plan. Issuer Company Name Meeting Date CUSIP Ticker Pacific Energy Partners, L.P. 11/9/2006 69422R105 PPX Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.Approve and adopt the agreement and plan of merger dated 6/11/06, by and among Plains All American Pipeline, L.P., Plains AAP, L.P., Plains All American GP LLC, Pacific Energy Partners, L.P.Pacific Energy Management, LLC and Pacific Energy GP, LP as it may be amended from time to time, and the merger contemplated by the merger agreement. Issuer Company Name Meeting Date CUSIP Ticker Plains All American Pipeline, L.P. 11/9/2006 726503105 PAA Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.Approve and adopt the agreement and plan of merger dated 6/11/06, by and among Plains All American Pipeline, L.P., Pacific Energy Partners, L.P. and the other parties thereto, as it may be amended from time to time, and the merger contemplated by the merger agreement. Issuer For For 2.Approve the issuance of Plains common units to the common unitholders of Pacific (other than LB Pacific, L.P.) as provided in the merger agreement. Issuer Company Name Meeting Date CUSIP Ticker ONEOK Partners, L.P. 3/29/2007 68268N103 OKS Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.Approve a change in the terms of the Class B Units to provide for the conversin of all outstanding Class B Units into the same number of Common Units and the issuance of additional Common Units in such amount upon such conversion. Issuer For For 2.Approve an amendment of the partnership agreement to allow the General Partner and its affiliates to vote the limited partnership interests held by them in connection with any future proposal to remove the General Partner and to provide for the payment of fair market value to the General Partner for the general partner interest in all cases where the General Partner is removed. Issuer For For 3.Approve an adjournement of special meeting to a later date, if necessary, to solicit additional proxies if there are not sufficient votes in favor of the foregoing proposals. Issuer Company Name Meeting Date CUSIP Ticker Magellan Midstream Partners, L.P. 4/25/2007 559080106 MMP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.To elect John P. Desbarres, Patrick C. Eilers, and Thomas T. Macejko, Jr. to General Partner's Board of Directors Issuer For For 2.Approve the amendment of Magellan Midstream Partners' Long-Term Incentive Plan, as amended and restated, to increase the total number of common units authorized to be issued under the Plan. Issuer Company Name Meeting Date CUSIP Ticker Valero GP Holdings, L.L.C. 4/26/2007 91914G108 VEH Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.Approve election of William E. Greehey and Stan L. McLelland to the Board of Directors. Issuer For For 2.Ratify appointment of KPMG, LLP as company's independent registered public accounting firm for 2007. Issuer Company Name Meeting Date CUSIP Ticker Energy Transfer Partners, L.P. 5/1/2007 29273R10 ETP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.Approve a change in the terms of the Class G Units to provide that each Class G Unit is convertible into one Common Unit and the issuance of additional Common Units upon such conversion. Issuer Company Name Meeting Date CUSIP Ticker Williams Partners, L.P. 5/21/2007 96950F104 WPZ Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.Approve a change in the terms of the Class B Units to provide that each Class B Unit is convertible into one Common Unit and the issuance of additional Common Units upon such conversion. Issuer Company Name Meeting Date CUSIP Ticker Copano Energy, L.L.C. 5/24/2007 217202100 CPNO Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.Election of James G. Crump, Ernie L. Danner, John R. Eckel, Jr., Scott A. Griffiths, Michael L. Johnson, T. William Porter, and William L. Thacker to the Board of Directors. Issuer For For 2.Ratification of Deloitte & Touche LLP as independent accountants of Copano for the fiscal year ending December 31, 2007. Issuer SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Tortoise Energy Capital Corporation By (Signature and Title)*/s/ David J. Schulte David J. Schulte, Chief Executive Officer and President DateAugust 2, 2007 * Print the name and title of each signing officer under his or her signature.
